Dear Representative Riddle:
In your correspondence to this office of recent date you ask whether a school bus driver may simultaneously serve in the elected position of school board member.
An individual is prohibited from holding local elective office and employment in the same political subdivision in which he holds elective office. LSA-R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment law provides herein:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
The local elective office contemplated here is school board member, while the position of employment is school bus driver. Both positions fall within the same political subdivision as LSA-R.S. 42:62(9) states:
      (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition, for the purposes of this part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Note further that LSA-R.S. 17:428 (C) formerly provided:
      C. School bus drivers in parishes with population not exceeding sixteen thousand may at the same time serve as a member of the school board. (Emphasis added).
Insofar as LSA-R.S. 17:428(C) may have been applicable to your question, it is now unavailable as an exception of special law arguably prevailing over the prohibition of the dual officeholding law stated above, as this provision has been repealed by the legislature in Act 763, Section 1, of the Louisiana Regular Legislative Session of 1997.
In summary, an elected school board member is prohibited by law from concurrently holding employment as a school bus driver.
Should you have other questions, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:  November 19, 1998
KERRY KILPATRICK
ASSISTANT ATTORNEY GENERAL